Citation Nr: 1111765	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to an initial disability rating in excess of 30 for posttraumatic stress disorder (PTSD), from May 18, 2004, through November 13, 2006.

8.  Entitlement to an initial disability rating in excess of 50 for PTSD from November 14, 2006.

9.  Entitlement to a disability rating in excess of 30 percent for residuals of a whiplash injury.

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.  He also served with Army National Guard of North Carolina from December 1975 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2001 and November 2004 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO previously denied service connection for lumbar spine, right shoulder and left shoulder disorders in a March 1997 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  In its present adjudication, the RO held that new and material had been presented; however, regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2001, the RO held that a disability rating in excess of 30 percent was not warranted for the Veteran's service-connected residuals of a whiplash injury.  In November 2004, the RO awarded service connection for PTSD and established an initial disability rating of 30 percent, effective May 18, 2004.  The RO revisited the matter in January 2007 and determined that the Veteran's PTSD warranted a 50 percent disability rating, effective November 14, 2006.

The issues of entitlement to service connection for a lumbar spine disorder, right shoulder disorder and left shoulder disorder; entitlement to increased disability ratings for service-connected PTSD; residuals of a whiplash injury; and, entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for lumbar spine, right shoulder and left shoulder disorders by means of a March 1997 rating decision.  The Veteran was notified of the decision and informed of his appellate rights.  He initiated an appeal; however, he did not perfect his appeal in a timely manner.

2.  Evidence added to the record since the March 1997 rating decision is neither cumulative nor redundant and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claims.



CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied the claim for service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).

3.  The March 1997 rating decision that denied the claim for service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

4.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).

5.  The March 1997 rating decision that denied the claim for service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

6.  New and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Analysis

New & Material Evidence

Service connection was initially denied for lumbar spine, right shoulder, and left shoulder disorders in a March 1997 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  

In this case, the Veteran initiated an appeal as to the back and shoulder denial, and he was issued a statement of the case in August 2008.  However, he took no further action and did not perfect the appeal.  Thus, the March 1997 rating decision is final.

Claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

VA regulations providing the conditions under which a previously denied claim may be reopened were amended effective for claims filed on or after August 29, 2001.  38 C.F.R. § 3.156(a). A review of the record shows the Veteran submitted a request to reopen his claims for service connection for lumbar spine, right shoulder and left shoulder disorders in June 2000.

VA regulations effective prior to August 29, 2001, provided that under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New and material evidence" was then defined as evidence not previously submitted to agency decision makers which bears "directly and substantially" upon the specific matter under consideration.  Such evidence must have been neither cumulative nor redundant, and, by itself or in connection with evidence previously assembled, such evidence must have been "so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held the claimant does not have to demonstrate that the new evidence would likely change the outcome of the prior denial; rather, it is only important that there be a complete record upon which the claim can be evaluated and that the new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  The Court also has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the last final denial in March 1997, the evidence of record included service treatment records, VA treatment records and a VA examination report dated in June 1996.  The Veteran alleged that his current disorders of the lumbar spine, right shoulder and left shoulder were secondary to his service-connected residuals from a whiplash injury.  The available service treatment records showed that the Veteran sustained a whiplash injury in August 1988; however, they were negative for complaint, treatment, or diagnosis for lumbar spine, right shoulder or left shoulder disorder.  In June 1996, a VA examiner determined that there was no evidence of specific myelopathy or radiculopathy attributable to the whiplash injury and that the Veteran's limitation of motion of the lumbar spine was attributable to the trapezius muscle pain at its inferior insertion. The examiner concluded that there was no relationship between the Veteran's shoulder and back disabilities and his whiplash injury.

The evidence added to the record since March 1997 includes statements from the Veteran, additional VA as well private treatment records and a VA examination report dated in April 2001.  Significantly, the Veteran submitted a June 2000 statement from a private treatment provider who opined that based on his examination, the Veteran's current disorders of the neck, shoulder and back are related to his service-connected residuals of a whiplash injury. 

Based upon a comprehensive review, the Board finds the evidence received in support of the Veteran's service connection claims for lumbar spine, right shoulder and left shoulder disorders is new and material.  Specifically, the June 2000 statement from the Veteran's private treatment provider is neither cumulative nor redundant of the evidence of record and in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claims.  Accordingly, the claims of entitlement to service connection for lumbar spine, right shoulder and left shoulder disorders are reopened.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a lumbar spine disorder is granted.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a left shoulder disorder is granted.


REMAND

The Veteran alleges entitlement to service connection for a lumbar spine disorder, a right shoulder disorder and a left shoulder disorder as secondary to his service-connected residuals of a whiplash injury.  He also claims entitlement to increased disability ratings for his service-connected PTSD and residuals from a whiplash injury, as well as entitlement to a TDIU.  The Board concludes that additional procedural and evidentiary development is required before these claims may be finally adjudicated.

With regard to the service connection claims, it is unclear from the record whether all of the Veteran's service treatment records, while on active duty and while serving with the Army National Guard, have been associated with the claims file.  Additionally, the Veteran's representative has requested that Dr. Green be queried as to whether he has additional evidence.  With respect to the increased rating claims, the Board notes that no additional treatment records, VA or private, have been associated with the claims file since January 2007.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  

Concerning the claims for increased disability ratings for his service-connected PTSD and residuals from a whiplash injury, the Veteran was last afforded VA examinations in November 2006.  In December 2010, the Veteran's representative argued that his current level of symptomatology warranted increased disability ratings for his service-connected PTSD and residuals from a whiplash injury.  Although a passage of time alone is not, as a rule, sufficient to necessitate a new VA examination, the Board finds that there is a need here to identify the current severity of the Veteran's service-connected disabilities.  Accordingly, remand is necessary to obtain VA examinations to evaluate the current nature, extent and severity of his service-connected PTSD and residuals from a whiplash injury.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With regard to the TDIU claim, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  The Veteran, by means of his representative, asserted in December 2010 that he was rendered unemployable due to his service-connected psychiatric disability.  As such, the TDIU claim is a component of the instant appeal.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO should provide appropriate notice and adjudicate the claim.

Additionally, in TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to associate any outstanding service treatment and Army National Guard records with the claims file.  If it is determined that there are no outstanding records, this fact should be so stated. 

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for lumbar spine disorder, right shoulder disorder, left shoulder disorder, PTSD and residuals of a whiplash injury, to include any outstanding private treatment records from Dr. James P. Green.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  Obtain VA medical records pertaining to the Veteran that are dated since February 2007, including any available records from the VAMC in Durham, North Carolina.  If any such records cannot be located, please so indicate in the record.  

3.  Schedule the Veteran for a VA orthopedic examination to determine whether he has disorders of the lumbar spine, right shoulder and/or the left shoulder due to service, including as secondary to his service-connected residuals from a whiplash injury.  The examiner should also determine the current level of severity of the Veteran's service-connected residuals from a whiplash injury.  

The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must respond to the following:

(1) Does the Veteran have any disorders of the lumbar spine, right shoulder and/or the left shoulder that were incurred in active military service?

(2) If the Veteran has a disorder of the lumbar spine, right shoulder and/or the left shoulder that was not incurred during active military service, does he have a lumbar spine disability, right shoulder disability and/or a left shoulder disability that was caused or aggravated (permanently worsened beyond its natural progression) by any of his service-connected residuals from whiplash injury?

(3)  The examiner must further report the complete range of motion for the cervical spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(4) The examiner should describe any neurologic manifestations of the Veteran's cervical spine disability, including but not limited to whether there are confirmed signs of sciatica involving the upper extremities.  The physician should further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above.

4.  The RO should schedule the Veteran for a VA mental health examination for the purpose of determining the current severity of his PTSD. The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.  The report should set forth all objective findings regarding the Veteran's PTSD, including his symptoms, their frequency, and the extent of occupational and social impairment.  The examiner should also note whether it is at least as likely as not that the Veteran's PTSD precludes him from securing and following substantially gainful employment.  A complete rationale for any opinion expressed should be provided.

5. After completing the above-requested development, the RO should schedule the Veteran for an appropriate VA examination in connection with his claim for a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice- connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Thereafter, readjudicate the issues on appeal, to include whether a TDIU is warranted.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case at his most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


